              Case 2:16-cv-01109-RSM Document 274 Filed 04/24/20 Page 1 of 2



                                                      THE HONORABLE RICARDO S. MARTINEZ
 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CHI CHEN, et al.,                                          No. 2:16-cv-01109-RSM
10
                                   Plaintiffs,                  (Consolidated with No. 16-01113
11                                                              RSM)
             v.
12                                                              ORDER GRANTING MOTION
13   U.S. BANK NATIONAL ASSOCIATION;                            FOR WITHDRAWAL OF
     QUARTZBURG GOLD, LP; ISR                                   ATTORNEY
14   CAPITAL, LLC; IDAHO STATE
     REGIONAL CENTER, LLC; and SIMA
15   MUROFF,
16
                                   Defendants.
17
18           This matter came before the Court on a motion filed by counsel for defendant Sima
19
     Muroff. Consistent with Local CR 83.2, Muroff and his attorneys, Tom Brennan and Eric
20
     Swartz, request that the Court grant the motion to allow Brennan to withdraw as local counsel in
21
22   this case.

23           Muroff’s counsel certified that all parties, including Muroff, were served with this
24
     motion. Currently, Muroff can be reached through his lead counsel of record, Eric Swartz.
25
             There are no pending matters before the Court that require a response or appearance by
26
     either Muroff or his pro hac vice attorney, Eric Swartz, or a signature by local counsel.
27
28

      ORDER GRANTING MOTION                                                       Brennan Legal, PLLC
                                                                                      P.O. Box 1384
      TO WITHDRAW AS COUNSEL - 1                                               144 Railroad Ave. S., Ste. 308
                                                                                   Edmonds, WA 98020
                                                                                     (425) 967-3550
              Case 2:16-cv-01109-RSM Document 274 Filed 04/24/20 Page 2 of 2



            The Court has reviewed the motion and supporting papers and based on the entirety of
 1
 2   the record, the Court hereby orders, adjudges and decrees that the motion is GRANTED.

 3          IT IS ORDERED, ADJUDGED AND DECREED that Brennan shall withdraw as local
 4   counsel for Muroff. The Clerk of the Court shall update the docket to remove Brennan as
 5
     counsel for Muroff.
 6
            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Muroff shall
 7
 8   diligently work to retain local counsel within 21 days of the date of entry of this order, or update

 9   the Court in writing, through pro hac vice counsel, as to the status of efforts to do so.
10
11
            DATED this 24th day of April, 2020.
12
13
14
15
16
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
17
18
19
     Presented by:
20
21
22   BRENNAN LEGAL, PLLC                                    JONES & SWARTZ, PLLC

23   /s/ Thomas M. Brennan                                  /s/ Eric B. Swartz
     Thomas M. Brennan, WSBA No. 30662                      Eric B. Swartz, admitted pro hac vice
24   144 Railroad Ave. S., Suite 308                        623 W. Hays Street
     Edmonds, WA 98020                                      Boise, ID 83702
25   Phone: (425) 967-3550                                  Phone: (208) 489-8989
26   Email: tom@brennanlegalpllc.com                        Email: eric@jonesandswartzlaw.com

27
28

      ORDER GRANTING MOTION                                                         Brennan Legal, PLLC
                                                                                        P.O. Box 1384
      TO WITHDRAW AS COUNSEL - 2                                                 144 Railroad Ave. S., Ste. 308
                                                                                     Edmonds, WA 98020
                                                                                       (425) 967-3550
